
	

111 HR 319 IH: Legal Immigrant Children’s Health Improvement Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 319
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Lincoln Diaz-Balart of
			 Florida introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  permit States the option of coverage of legal immigrants under the Medicaid
		  Program and the State children’s health insurance program
		  (SCHIP).
	
	
		1.Short titleThis Act may be cited as the
			 Legal Immigrant Children’s Health
			 Improvement Act of 2009.
		2.Optional coverage
			 of legal immigrants under the medicaid program and SCHIP
			(a)Medicaid
			 programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is
			 amended—
				(1)in
			 paragraph (1), by striking paragraph (2) and inserting
			 paragraphs (2) and (4); and
				(2)by
			 adding at the end the following new paragraph:
					
						(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who
				are lawfully residing in the United States (including battered aliens described
				in section 431(c) of such Act) and who are otherwise eligible for such
				assistance, within either or both of the following eligibility
				categories:
								(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
								(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
								(B)In the case of a State that has
				elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed
				cost.
							.
				(b)SCHIPSection
			 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is amended by redesignating
			 subparagraphs (C) and (D) as subparagraph (D) and (E), respectively, and by
			 inserting after subparagraph (B) the following new subparagraph:
				
					(C)Section 1903(v)(4)
				(relating to optional coverage of categories of lawfully residing immigrant
				children), but only if the State has elected to apply such section to the
				category of children under title
				XIX.
					.
			(c)Effective
			 dateThe amendments made by this section take effect on July 1,
			 2009, and apply to medical assistance and child health assistance furnished on
			 or after such date.
			
